                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION


Frank Stephon Johnson,                         )
                                               )
                       Plaintiff,              )       C.A. No. 0:18-0996-HMH-PJG
                                               )
                 vs.                           )            OPINION & ORDER
                                               )
Officer Roach,                                 )
                                               )
                       Defendant.              )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Paige J. Gossett, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Frank Stephon Johnson (“Johnson”), a state

pretrial detainee, proceeding pro se, alleges violations of 42 U.S.C. § 1983. In her Report and

Recommendation issued December 28, 2018, Magistrate Judge Gossett recommends that

Defendant Roach be dismissed. (R&R 8, ECF No. 58.)

       After the Report and Recommendation was issued, Johnson filed a motion to amend or

correct the second amended complaint and a motion to appoint counsel. (Mot. Am., ECF No.

61; Mot. Appoint Counsel, ECF No. 62.) Out of an abundance of caution, the court construes

these documents as objections. Objections to the Report and Recommendation must be specific.

Failure to file specific objections constitutes a waiver of a party’s right to further judicial review,

including appellate review, if the recommendation is accepted by the district judge. See United

       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections

to the Report and Recommendation of the magistrate judge, this court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983). Upon review, the court finds that Johnson’s objections are non-specific, unrelated to the

dispositive portions of the Report and Recommendation, or merely restate his claims.

Accordingly, after review, the court finds that Johnson’s objections are without merit.

       As to the motion to amend, Johnson previously amended his complaint twice and has

filed five motions to amend throughout the pendency of this action. (Am. Compl., ECF No. 20;

Second Am. Compl., ECF No. 28; Mot. Am., ECF Nos. 10, 14, 25, 40, 49.) Thus, Johnson has

had multiple opportunities to amend his complaint and cure the deficiencies therein. See Foman

v. Davis, 371 U.S. 178, 182 (1962) (holding that a motion to amend may be denied for “undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [and] futility of amendment”). Further, Johnson has provided no

basis under Rule 15 of the Federal Rules of Civil Procedure to amend his second amended

complaint. Johnson’s motion to amend contains generalized grievances against the staff at

Allen S. Glenn Detention Center and does not contain any additional information pertaining to

Defendant Roach or Johnson’s slip and fall incident, which is the subject of the instant action.

Accordingly, Johnson’s motion to amend or correct is denied for “repeated failure to cure

deficiencies by amendments previously allowed.” See id.




                                                 2
        Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge Gossett’s Report and Recommendation and incorporates

it herein.

        Therefore, it is

        ORDERED that Officer Roach is dismissed. It is further

        ORDERED that Johnson’s motion to amend, docket number 61, is denied. It is further

        ORDERED that Johnson’s motion to appoint counsel, docket number 62, is denied.

        IT IS SO ORDERED.

                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

Greenville, South Carolina
January 24, 2019




                               NOTICE OF RIGHT TO APPEAL

        Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                   3
